Citation Nr: 0638803	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, variously claimed as a neuropsychiatric or nervous 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1983 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefits 
currently sought on appeal.

The issue of entitlement to service connection for a 
gastrointestinal disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

A psychiatric disorder, to include paranoid schizophrenia, 
was first manifested many years after service and has not 
been medically related to the veteran's service. 


CONCLUSION OF LAW

A psychiatric disorder, to include paranoid schizophrenia, 
was not incurred or aggravated in the veteran's active duty 
service; nor may one be so presumed.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to submit 
specific types of evidence, such as medical evidence from 
private physicians, employment physicals, or insurance 
physicals; lay statements referable to his disability; and 
any dates relative to treatment in service for the claimed 
disorder.  He was also asked to notify VA of any information 
or evidence in support of his claim that he wished VA to 
retrieve for him.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

Because service connection is denied for a psychiatric 
disorder, any question as to the appropriate disability 
rating or effective date is moot, and there can be no failure 
to notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records referable to this issue have been secured.  As will 
be more fully discussed below, while the veteran has not 
undergone a VA medical examination in conjunction with his 
claim, one is not required in this case.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  

Service Connection

The veteran seeks service connection for a psychiatric or 
nervous disorder, which he contends initially manifested in 
service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Current VA outpatient clinical records confirm that the 
veteran carries a diagnosis of paranoid schizophrenia.  See, 
e.g., progress note dated in March 2003.  Service medical 
records, however, do not confirm an event in service which 
satisfies the second element of service connection.  
Therefore, the Board is not required to seek a medical 
opinion on the issue of etiology of his illness.  
Specifically, opinions must be sought if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4) (2006) (emphasis added).  As the record does 
not establish that the veteran suffered any event in service 
referable to his mental health, no examination or linking 
medical opinion will be sought.  Without a nexus to service, 
direct service connection must be denied.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, psychosis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  In this case, post-service 
outpatient clinical records date from July 1999 to February 
2005.  While progress notes in September 2000 indicate 
depression and somatic complaints, it is not until January 
2001 that a psychosis (paranoid schizophrenia) is considered 
as a viable diagnosis.  His initial psychiatric intake 
examination at the mental health clinic is in May 2001.  As 
the veteran separated from service in July 1986, this 
diagnosis and treatment fall outside of the presumptive 
period.  In sum, the preponderance of the evidence is found 
to be against the veteran's claim; therefore, the benefit of 
the doubt provision does not apply.  Service connection for a 
psychiatric disorder, to include paranoid schizophrenia, is 
not warranted.

ORDER

Entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia, is denied.
REMAND


The veteran seeks service connection for a gastrointestinal 
disorder, which has been diagnosed by VA medical examination 
as gastritis.  See exam dated in April 2004.  Service medical 
records demonstrate that the veteran reported to sick call in 
November 1984, February 1985, and June 1985, for complaints 
of vomiting and other gastric distress.  Additionally, in his 
hearing before the undersigned in September 2005, the veteran 
testified that in October 1983, he was hospitalized at the 
army medical hospital at Fort Jackson, South Carolina, for 
stomach-related complaints.  The service medical records do 
show that the veteran was hospitalized in October 1983 with a 
discharge diagnosis of bacterial pharyngitis.  However, the 
actual in-patient treatment records are not in the file.  
Those should be sought at this time.

Once those records (or a negative reply) are received, the 
veteran's claims file should be forwarded to the examiner who 
conducted the veteran's April 2004 VA examination for 
addendum.  The examiner at that time referenced only one 
instance of gastric complaints while in service, and did not 
have access to the veteran's October 1983 hospitalization 
which may be related.  Additional opinion should be sought as 
to whether the veteran's current gastritis is related to the 
incidents in service where he presented with complaints of 
vomiting and other gastric distress.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 




While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include the 
rating criteria by which a disability 
granted service connection will be evaluated 
and how the effective date of that grant 
will be assigned.

2.  Obtain in-patient hospital records from 
the army medical hospital at Fort Jackson, 
South Carolina for this veteran dated in 
October 1983.  If the records are 
unavailable, a negative reply should be 
requested.

3.  Once the aforementioned records (or a 
negative reply) are received, forward the 
veteran's claims folder to the examiner who 
conducted the April 2004 VA stomach 
examination (or a suitable substitute if 
this individual is unavailable) for an 
addendum.  The examiner is requested again 
to review the claims folder in order to 
render an opinion as to whether it is at 
least as likely as not (probability of fifty 
percent or more) that the veteran's current 
gastritis is related to his service.  
Attention is invited to the tabbed service 
medical records in November 1984, February 
1985, and June 1985 where the veteran 
presented with complaints of vomiting, and 
any records that were retrieved from the 
October 1983 hospitalization at Fort 
Jackson.  A rationale is requested for any 
opinion offered.

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


